ERVIN, Judge.
Unlike Pope v. State, 368 So.2d 676 (Fla. 1st DCA 1979), where we affirmed a special condition in an order of probation requiring restitution because the record did not show that notice of the proposed restitution was not given, the record here is sufficiently clear that no notice was provided appellant. Restitution was ordered at the same time of the sentencing proceeding. Appellant, convicted of grand larceny, contested the amount his employer claimed was stolen from him — unlike Pope. It is clear that notice of the proposed restitution must be provided a defendant and an opportunity afforded him to be heard on the amount of damage or loss. Fresneda v. State, 347 So.2d 1021 (Fla.1977); Kroenke v. State, 366 So.2d 46 (Fla. 2d DCA 1978).
The cause is remanded for the purpose of conducting a restitution hearing as required by Fresneda.
ROBERT P. SMITH, Jr., Acting C. J., and LARRY G. SMITH, J., concur.